Exhibit 10.28

FIRST AMENDMENT TO THE

SERIES 2007-1 SUPPLEMENT

This FIRST AMENDMENT TO THE SERIES 2007-1 SUPPLEMENT (this “Amendment”), dated
as of May 9, 2007, amends the Series 2007-1 Supplement (the “Series 2007-1
Supplement”), dated as of May 1, 2007, and is among AVIS BUDGET RENTAL CAR
FUNDING (AESOP) LLC (formerly known as Cendant Rental Car Funding (AESOP) LLC),
a special purpose limited liability company established under the laws of
Delaware (“ABRCF”), AVIS BUDGET CAR RENTAL, LLC (formerly known as Cendant Car
Rental Group, LLC and Cendant Car Rental Group, Inc.) (“Avis Budget”), a limited
liability company established under the laws of Delaware, as administrator (the
“Administrator”), DEUTSCHE BANK AG, NEW YORK BRANCH, as administrative agent
(the “Administrative Agent”), the several commercial paper conduits listed on
Schedule I thereto (each a “CP Conduit Purchaser”), the several banks set forth
opposite the name of each CP Conduit Purchaser on Schedule I thereto (each an
“APA Bank” with respect to such CP Conduit Purchaser), the several agent banks
set forth opposite the name of each CP Conduit Purchaser on Schedule I thereto
(each a “Funding Agent” with respect to such CP Conduit Purchaser), THE BANK OF
NEW YORK TRUST COMPANY, N.A. (as successor in interest to The Bank of New York),
a national banking association, as trustee (in such capacity, the “Trustee”) and
as agent for the benefit of the Series 2007-1 Noteholders (in such capacity, the
“Series 2007-1 Agent”), to the Second Amended and Restated Base Indenture, dated
as of June 3, 2004, between ABRCF and the Trustee (as amended, modified or
supplemented from time to time, exclusive of Supplements creating a new Series
of Notes, the “Base Indenture”). All capitalized terms used herein and not
otherwise defined herein shall have the respective meanings provided therefor in
the Definitions List attached as Schedule I to the Base Indenture (as amended
through the date hereof) or the Series 2007-1 Supplement, as applicable.

WITNESSETH:

WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, an amendment to any
Supplement requires the consent of ABRCF, the Trustee and each affected
Noteholder of the applicable Series of Notes;

WHEREAS, the parties desire to amend the Series 2007-1 Supplement to increase
the Series 2007-1 Maximum Non-Program Vehicle Percentage; and

WHEREAS, ABRCF has requested the Trustee, the Series 2007-1 Agent and each
Series 2007-1 Noteholder to, and, upon the effectiveness of (i) this Amendment
and (ii) the letter (the “Consent Letter”), dated as of the date hereof, among
ABRCF and each Series 2007-1 Noteholder, ABRCF, the Trustee, the Series 2007-1
Agent and the Series 2007-1 Noteholders have agreed to, amend certain provisions
of the Series 2007-1 Supplement as set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, it is agreed:

1. The following defined term, as set forth in Article I(b) of the Series 2007-1
Supplement, is hereby amended and restated in its entirety as follows:

“Series 2007-1 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, the sum of (a) 60% and (b) a fraction, expressed as a percentage,
the numerator of which is the aggregate Net Book Value of all Redesignated
Vehicles manufactured by a Bankrupt Manufacturer or a Manufacturer with respect
to which a Manufacturer Event of Default has occurred, and in each case leased
under the AESOP I Operating Lease or the Finance Lease as of such date, and the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Leases as of such date.

2. Clause (ii) of the defined term Series 2007-1 Required Enhancement Amount, as
set forth in Article I(B) of the Series 2007-1 Supplement, is hereby amended and
restated in its entirety as follows:

“(ii) the Series 2007-1 Percentage of the greater of (x) the excess, if any, of
the Non-Program Vehicle Amount as of the immediately preceding Business Day over
the Series 2007-1 Maximum Non-Program Vehicle Amount as of the immediately
preceding Business Day and (y) the excess, if any, of the Net Book Value of all
Non-Program Vehicles (other than (i) Unaccepted Program Vehicles and
(ii) Vehicles subject to a Manufacturer Program with a Specified Eligible
Non-Program Manufacturer) leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) the Series 2007-1 Maximum
Non-Program Vehicle Percentage of the Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of the immediately preceding Business Day;”

3. This Amendment is limited as specified and, except as expressly stated
herein, shall not constitute a modification, acceptance or waiver of any other
provision of the Series 2007-1 Supplement.

4. This Amendment shall become effective as of the date (the “Amendment
Effective Date”) on which each of the following has occurred: (i) each of the
parties hereto shall have executed and delivered this Amendment to the Trustee,
(ii) the Rating Agency Consent Condition shall have been satisfied with respect
to this Amendment, (iii) all certificates and opinions of counsel required under
the Base Indenture shall have been delivered to the Trustee and (iv) each Series
2007-1 Noteholder shall have executed the Consent Letter consenting hereto.

5. From and after the Amendment Effective Date, all references to the Series
2007-1 Supplement shall be deemed to be references to the Series 2007-1
Supplement as amended hereby.

6. This Amendment may be executed in separate counterparts by the parties
hereto, each of which when so executed and delivered shall be an original but
all of which shall together constitute one and the same instrument.

7. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective duly authorized officers as of the date above first
written.

 

AVIS BUDGET RENTAL CAR FUNDING (AESOP) LLC, as Issuer By:   /s/ Karen C.
Sclafani   Name:   Karen C. Sclafani   Title:   Executive Vice President,
General Counsel and Assistant Secretary

 

THE BANK OF NEW YORK TRUST COMPANY, N.A., as Trustee and Series 2007-1 Agent By:
  /s/ Marian Onischak   Name:   Marian Onischak   Title:   Vice President